Exhibit 10.14

March 28, 2008

Circus and Eldorado Joint Venture

c/o Silver Legacy Resort Casino

407 N. Virginia Street

Reno, Nevada 89501

 

  Re: Second Amended and Restated Credit Agreement Dated as of March 5, 2002
among Circus and Eldorado Joint Venture, a Nevada general partnership, U.S.
Bank, N.A. and certain other Lenders and Bank of America, N.A. (the “Credit
Agreement”)

Dear Ladies and Gentlemen:

This letter is executed with reference to the Credit Agreement described above
and capitalized terms used herein are used with the meanings set forth for those
terms in the Credit Agreement. The parties agree with reference to the following
facts:

1. The current maturity of the loans under the Credit Agreement is March 31,
2008.

2. Bank of America and U.S. Bank National Association are the two incumbent
lenders under the Credit Agreement.

3. The aggregate lending commitments under the Credit Agreement are currently
$10,000,000.

4. The Borrower desires to extend the maturity of the Credit Agreement for a
364-day period to March 30, 2009, to reduce the amount of the commitment
thereunder to $1,000,000 and to remove U.S. Bank National Association as a
lender.

In consideration of the foregoing, the parties hereto hereby agree as follows:

1. Borrower represents and warrants that no Default or Event of Default has
occurred and remains continuing, and that each of the representations set forth
in the Credit Agreement is true and correct in all material respects as of the
date hereof (other than those which are limited to any particular date, each of
which was correct in all material respects as of such date).



--------------------------------------------------------------------------------

2. U.S. Bank shall be removed as a lender concurrently with the execution of
this agreement, and Bank of America shall (i) remit to U.S. Bank its prorata
share of the outstanding Loans under the Credit Agreement, and (ii) be deemed to
release U.S. Bank from its obligations with respect of all outstanding Letters
of Credit. The Borrower hereby releases U.S. Bank as a Lender.

3. The Borrower shall concurrently remit to each Lender, through the
Administrative Agent, all accrued and unpaid interest, commitment fees and
letter of credit fees.

4. The Maturity Date is hereby extended to March 30, 2009.

5. The Borrower shall remit to the Administrative Agent a fee in an amount
agreed to with the Administrative Agent.

6. The Revolving Commitment shall be reduced to $1,000,000.

Each of the foregoing transactions shall become effective on the date upon which
this letter agreement is executed. Each of the other terms of the Credit
Agreement, as heretofore amended, are hereby confirmed.

 

U.S. BANK NATIONAL ASSOCIATION By:   /s/ Nicholas Butler Name:   Nicholas Butler
Title:   Vice President

 

BANK OF AMERICA, N.A. By:   /s/ Justin Lien Name:   Justin Lien Title:   Senior
Vice President



--------------------------------------------------------------------------------

ACCEPTED AND AGREED TO: CIRCUS AND ELDORADO JOINT VENTURE By:   /s/ Stephanie
Lepori Name:   Stephanie Lepori Title:   Chief Financial Officer